Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about February 4, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted arson in the third degree and reckless endangerment in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its conclusion that at the time appellant placed a match in the opening of a car’s gas tank, the match was lit. Concur — Tom, J.E, Friedman, Saxe, Richter and Clark, JJ.